977 F.2d 574
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Troy CHERRY, Defendant-Appellant.
No. 91-6091.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 26, 1992Decided:  October 20, 1992As Amended Nov. 23, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Troy Cherry, Appellant Pro Se.  Debra Sue Straus, Assistant United States Attorney, Alexandria, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Troy Cherry appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Cherry, No. CR-88-202-A (E.D. Va.  Mar. 12, 1991).  Leave to proceed in forma pauperis is granted.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED